DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "268" and "368" have both been used to designate a “valve assembly”, see paragraph 0027 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Specification
The disclosure is objected to because of the following informalities: note the drawing objection above, please see paragraph 0027 of the written description.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0112598 A1 (Culver).
As concerns claim 1, Culver discloses a system comprising: a tank module comprising a tank 4008 and a pump 4010; a solidification module comprising a mixer located a distance from the tank module (the receiving hopper at 4052 and 2nd volume 4054 of the hopper receives transport liquid, reasonably interpreted as a “mixer” in this instance), the solidification module configured to receive flow from the tank module 4008 and an external source 4062; and a flowline connecting the pump to the mixer (via 4012).
As concerns claim 2, Culver discloses the system of claim 1 wherein the tank module is located in situ relative to a drilling rig (located beside the mud tank 4004) and the solidification module is located ex situ relative to a drilling rig (i.e., farther away, see figure 1).
As concerns claim 5, Culver discloses an apparatus comprising: a feed line 4072; a mixer comprising a first inlet configured to receive flow from the feed line (as illustrated), a second inlet configured to receive a flow from an external source 4098, and an outlet 4112; a first conveyor 4090 to feed a first flow from the feed hopper 4076 to the mixer; and a second conveyor 4100 to discharge a flow from the mixer via the outlet (4100 is disclosed as a “mixing conveyor”).
As concerns claim 6, Culver discloses the apparatus of claim 5, further comprising a feed hopper 4052 connected to the feed line.
see at least 0043).
As concerns claim 10, Culver discloses a method comprising: discharging drill cuttings from a rig (implicit, as this is a system for processing drill cuttings); 13WO 2019/183022PCT/US2019/022855 pumping the drill cuttings to a mixer located a distance from the rig at a first rate (there are two pumps shown in figure 1, at 4010 and 4062); mixing the drill cuttings with an additive 4096 to produce solidified drill cuttings.
As concerns claim 11, Culver discloses the method of claim 10, further comprising controlling a rate of the additive conveyed to the mixer (0046).
As concerns claim 13, Culver discloses the method of claim 10, further comprising controlling the pumping of the drill cuttings with a valve assembly 4058.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver, alone.
	As concerns claim 3, Culver discloses the system of claim 2, but lacks to disclose (in figures 1 and 2) wherein the tank comprises a downward sloped bottom, nevertheless this feature would be readily ascertainable from the embodiment of figure 4, which shows the catch tank 4056 having a sloped bottom, which obviously would facilitate feeding the slurry to the pump at 4063. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the receiving tank with a sloped bottom to assist with the feeding of the cuttings mixture to the pump.

	As concerns claim 7, Official Notice is taken that generating electrical power at oilfield locations using generators is well known and obvious in the drilling arts. 
	As concerns claim 12, controlling a weight ratio of the additive to the cuttings is merely a known alternative that would be used by a skilled worker in the art to monitor the rate of the additive and the cuttings that are conveyed to the mixing apparatus.
	As concerns claims 14-15, the reference does not disclose the claimed ranges for the volume percent of the additives, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the volume percentages, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver in view of US 2013/0299166 (Lapeyrouse et al.).
As concerns claim 9, Culver discloses the apparatus of claim 5, but lacks to expressly discloses the apparatus further comprising a tank coupled to the outlet; nevertheless Lapeyrouse et al. discloses a solidification material mixing and conveyance unit having a tank 32 coupled to the outlet. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to provide a container at the outlet to obtain the predictable result of providing bulk storage for the solids.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,574,413 (Farquhar) discloses a portable solidification system for drill cuttings produced during drilling of oil and gas wells that has an additive tank connected to a cuttings tank, and an impeller to mix drill cuttings material and solidification material. US 2013/0256037 A1 (Bender) discloses a drill cuttings conveyance system that have a collection tank, an outlet and a pump. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679